Title: To Benjamin Franklin from Richard Stockton, 22 December 1769
From: Stockton, Richard
To: Franklin, Benjamin


Dear Sir
Princeton Decr. 22. 1769
You will give me leave to congratulate you or at least the province of New Jersey, upon your late appointment to be our Agent also. Such an event cannot fail of promoting the best interests of the Colony, while it may suit you to remain on the other side of the water; and even after you retire to your native country (if that should ever happen) the connection thus formed, I doubt not, will be of service to us. The object I confess is very inconsiderable in point of advantage to yourself, but I hope the prospect of advancing the good of the Province, will not withstanding induce you to accept it. Upon this presumption, I must take the liberty of begging your particular attention to an Act of Assembly which passed in our late Sessions, intitled “A Supplementary Act to an Act entituled An Act appointing Commissioners for finally settling and determining the several rights, titles and claims to the Common Lands of the Township of Bergen, and for making partition thereof in just and equitable proportions among those who shall be adjudged by the said Commissioners to be intitled to the same.” You will have this, no doubt, with the other Acts, sent over to you, as soon as printed, with the Assembly’s directions to sollicit the royal allowance of such as require it, before they can have operation: but this Act having no suspending clause, you will not advert to the necessity of solliciting it, unless you are informed of the particular circumstances with which it is attended; whereof the Committee of Correspondence, may not perhaps sufficiently advise you. The several branches of the Legislature have the Bill much at heart, as being very necessary and important; and the Governor, with my Brethren of the Council agree in the propriety of my furnishing you with all the information in my power. You must know then, Sir, that the Freeholders of the Township of Bergen in East Jersey, in the year 1668 having been incorporated, and a much greater quantity of land included within the bounds of the Corporation than had been before granted or patented; all such excess was by the Charter directed to be divided among the Freeholders (patentees) in proportion to their allotments; that is, every person who before the Charter had become a Freeholder, within the bounds of the Corporation, and owned patented lands, should, in proportion to such patented lands, share in the other lands, now included within the said Corporation which excess or other lands, were and still are called the Commons of Bergen. In process of time, it became very difficult, and finally impossible, to make the Allotments and Dividends of the Common Lands to the various persons who became Freeholders; which induced them in the year 1763 to apply to the Legislature for an Act for that purpose. A certified Copy of the petition exhibited on that occasion, I send you herewith; from which you’ll see the state of this matter more fully. An Act was obtained, and the Commissioners therein appointed, proceeded to determine the right and make partition of the Common Lands among the owners; and did settle the whole thereof, excepting the Commons belonging to a certain tract within the Township called Sekakus—in this single instance, the Commissioners being equally divided in opinion (only six attending) no determination could be had. This made it necessary, in order to carry the design of the Act into execution, to obtain the Supplementary Act now recommended to your care. It would seem strange that any of the Freeholders, who petitioned for the first Act, should have opposed the Supplementary Act—but so it is, that Mr. William Bayard a considerable Merchant of New York and Freeholder of Bergen, whose name appears at the head of the petitioners, and by whose zeal and sollicitation, principally, the first Act was obtained having by the determination of the Commissioners under that Act recovered his full proportion of Common Lands for all the patented lands he holds; and very justly apprehending that no future Commissioners would allow him any portion of Common Lands belonging to the patented lands of Sekakus (his Ancestor having sold and conveyed all his right to that tract in the year 1676) petitioned against and violently opposed the passing of this Supplementary Act: alledging that it was proper to have a trial at Law upon the operation of his Ancestor’s Deed; that it might be determined [?] as a legal question, whether by the words thereof it did or did not convey the proportion of Common Lands which belonged to Sekakus; all of which is patented land, and which (quoad the patented Lands) he agrees did pass by this same Deed; but denies that the Commons thereunto belonging did pass. One principal design of the Legislature in passing the first Act was to put a stop to the Law-Suits which had been agitated for thirty or forty years before, about these lands (very much you’ll suppose to the loss of the inhabitants) and no sooner had the Commissioners finished what they could do, but suits were immediately recommenced respecting Sekakus, which they had unhappily left undetermined, for the prevention whereof, and that the most equitable and just determination upon the rights to the only remaining Tract might be had, this Supplementary Act was passed.
My Interest as a practising Lawyer is opposed to the Bill; but my duty as a member of the Legislature makes it proper for me to urge its establishment. Opposition from Mr. Bayard certainly comes with a very ill grace: for he not only was a principal in obtaining the first Act; but, upon the Commissioners having, in one instance, determined against Captn. Kennedy, and it seems offended him (by judging for themselves) in such a manner that he made representations to the Board of Trade against the Act, and the Governor, for having passed it, without a suspending clause; Mr. Bayard very properly stood forth on this occasion, as Captn. Kennedy’s Antagonist, and used his utmost influence on your side the water to preserve the Bill; alledging it was a most important and necessary Act, and that it might well have been passed without a suspending clause, as it was, in fact, not a private but public Bill, and affected the peace and interest of the whole province. You may perhaps recollect something of this last transaction, as I presume the Governor wrote you at that time upon the occasion; and if necessary, I presume you may be able to furnish yourself with the papers he sent over.

My letter is swelling to an undue extent, and yet all the facts which peradventure may be expedient for you to be acquainted with have not been mentioned: but upon a perusal of the former Bill; of the Supplementary Act, when it shall come to your hands; and other papers perhaps in your own hands and the plantation office; together with the Copy of the petition herewith sent, and this letter, I hope you will have facts sufficient to defeat any attempts which Mr. Bayard may make against the Bill. He is now in England—went over as he pretended, to sollicit an Adjudication of the King and Council against the late determination of the Commissioners respecting the New Jersey and New York line: but it is not doubted will, at the same time use every method in his power to get this Supplementary Act condemned.
The Council advised the Governor to pass the present Act without a suspending clause, as it was only supplementary, and the original Bill had no such clause: yet they thought it proper to give Mr. Bayard full opportunity of spending his fire against it; and therefore by a Clause which they added, the Act is not to take effect till some time next September, if I recollect right. It is probable I think that all the noise Mr. Bayard may make about it, will not induce the Lords of Trade to take the Bill into consideration, as it is only to carry into execution what remained to be done under the former Act: but if he should, I must beg you’ll please to take it very particularly under your protection, and if any extra expence shall attend your care in opposing Mr. Bayard, I engage in behalf of the proprietors of Sekakus to make full compensation.
Mrs. Stockton remembers you with great respect, and desires me to present her compliments. I am, with much esteem, Dear Sir Your most obedient and very humble Servant
Richd Stockton
B. Franklin Esqr;
 Endorsed: Mr Stockton Dec. 22. 1769
